Title: General Orders, 13 July 1777
From: Washington, George
To: 

 

Head-Quarters, Pompton Plains [N.J.] July 13th 1777.
Canterbury.Chatham. Coventry.


The Commander in Chief approves the following sentences of a General Court Martial held the 7th, 8th and 9th instant, whereof Col. Walter Stewart was President, and orders, that they be put in execution forthwith—vizt:
Lieut. Cummings of the 1st Virginia regiment charged with “Messing with common soldiers, and speaking disrespectful words of the commanding officer of the regiment, and with carrying a soldier belonging to said regiment away”—The Court having no evidence to prove the charge of speaking disrespectful words of the commanding Officer of the regiment, cannot determine whether he is guilty or not guilty of that charge—They are of opinion, considering the peculiar circumstances of the matter (as to the charge of his messing with private soldiers) related by the prisoner, and having no evidence to prove the contrary, that he should be reprimanded by the commanding officer of the regiment he belongs to, at the head of the regiment—The Court do excuse the prisoner for taking a soldier away from the regiment considering the bad state of health he was in.
John Walker, Serjeant in Capt: John Steel’s Independent Company, charged with “Absenting himself twelve days from his company without permission”—pleaded guilty, but that he was returning to his company when taken up—sentenced to be reprimanded at the head of the company, and one month’s pay to be stopped from him.
Anthony Escott, Serjeant in Capt. Steel’s Independent Company, charged with “Absenting himself from the said Company twelve days without permission”—pleaded guilty—sentenced to be reprimended at the head of the company, and one month’s pay to be stopped from him.
Serjeant Mottersboth of Col. Patten’s Regiment, charged with “Desertion”—found guilty, and sentenced to be reduced to the ranks, and one month’s pay to be stopped from him.
John Field and John Martin of Col. Angell’s regiment charged with “Desertion, and endeavouring to go to the enemy”—found guilty of desertion, and sentenced, each of them, to receive One hundred lashes on the bare back, and to be sent on board one of the Continental frigates, to serve during the times of their inlistments.
Lieut: Samuel Smith of the 8th Pennsylvania regiment charged with “Ungentlemanly behaviour in the regiment and disobedience of orders”

—Acquitted of the charge of ungentlemanly behaviour; But found guilty of disobedience of orders, in not attending the parade as constantly at ordinary times, as he ought to have done; and sentenced to be severely reprimanded in General orders—The Commander in Chief is extremely sorry that an officer, of whom it is testified, that in a post of danger he behaved with “prudence & Spirit”—should be guilty of neglect of discipline, which is so essential to form the good soldier; a neglect contrary to orders—highly injurious to the service, and disgraceful to the subject of it—A neglect, for which neither prudence nor bravery can compensate, and which, if persisted in, must be an effectual bar to promotion.
John Daugharty of the Artillery charged with “stabbing Lieut. Carrington of the 7th Virginia regt”—The Court having considered the charge & evidence, are of opinion that the prisoner is guilty of stabbing Lieut: Carrington of the 7th Virginia regimt: And they are likewise of opinion, that tho’ the prisoner is guilty of the charge against him, he was justifiable in doing it, as he acted in the way of his duty.
John Briggs of the 4th Pennsylv: regt charged with “Desertion, and attempting to go the the enemy”—acquitted, and ordered to be released from confinement.
Serjeant Alexander Shaw, and Serjt Christian Closs, of the 4th Pennsylv: regiment—charged with “Deserting from the 1st Maryland regiment, inlisting into the 4th Pennsylvania regiment, and persuading others to desert”—The witnesses, to prove the charge against the prisoners, being in the first Maryland regiment, which is gone to Peek’s-Kill, the Court released the prisoners from confinement for the present subject; to be tried when the witnesses can be procured
Philip Rynbecker of Col. Patten’s regiment, charged with “Desertion”—found guilty, and sentenced to receive one hundred lashes on his bare back.
Hugh Cunningham of the 3rd New Jersey regimt charged with “Desertion”—found guilty, and sentenced to receive fifty lashes on his bare back.
Serjt Silver of the Artillery charged with “Disobedience of orders”—found guilty, in the instance of refusing to confine John Daugharty of the Artillery, when order’d to do it by Lieut. Carrington of the 7th Virginia regt and sentenced to be reduced to the ranks.
The Commander in Chief likewise approves the following sentences of a General Court Martial, held the 10th Inst. whereof Col. Chambers was president, and orders that they be put in execution forthwith. vizt.
Capt. Connolly of the 4th Pennsylv: regt charged with “Inlisting Soldiers belonging to the 1st Maryland regiment contrary to the Articles of war”—The witnesses to prove the charge against the prisoner being

gone forward to Peek’s Kill, the Court released Capt. Connolly from arrest, for the present; subject to be tried when the witnesses can be procured.
Michael Frits in Col. Chambers regiment, charged with “Desertion”—pleaded guilty—The court on account of his youth sentenced him to receive fifteen lashes on his bare back.
Samuel Fisher of Col. Chambers regiment charged with “Desertion”—found guilty, sentenced to receive one hundred lashes on his bare back.
John Grant of the 14th Virginia regiment, charged with “sleeping on his post”—pleaded guilty—sentenced to receive twenty-five lashes on his bare back—but it appearing in evidence that he was a good, orderly, well-behaved soldier, and was probably unwell when on sentry—The Commander in Chief remits his punishment.
Patrick Murphey, a soldier in Col. Hartley’s Regiment, charged with “sleeping on his post”—pleaded guilty—sentenced to have half a month’s pay stopped from him.
James McMullen of Capt: O’Harra’s Company, in Col. Hazen’s regiment, charged with “Desertion, with a view of getting to Ireland”—pleaded guilty—sentenced to receive one hundred lashes on his bare back, and to be sent on board one of the Continental Frigates to serve for the time he inlisted for.
James Buckelau, Peter Schenck and Lewis Fenton of the 1st New-Jersey regiment, charged with “Desertion”—The Court, having no evidence to prove the charge ordered the prisoners to be released from confinement, and to be sent to the regiment they belong to.
John Morgan of Col. Green’s regiment, charged with “Desertion, inlisting twice, and receiving two bounties”—pleaded guilty—The Court sentenced him to receive one hundred lashes on his bare back, and the bounty he received from the officer in Col. Wyllys’s regiment, to be stopped out of his pay, by the Captain to whose company he belongs, in Col. Greene’s regiment, and paid to the officer in Col. Wyllys’s battalion who inlisted him.
Joshua Morehouse of the 3rd New-Jersey regiment charged with “Desertion”—pleaded guilty—from the prisoner’s appearance and behaviour, the Court conceive he has never as yet been of any service to the Country, nor ever will be able to render it any—they therefore are of opinion he should, and do sentence him, to be drummed out of the service, and the wages he has due to him to be stopped—The Commander in Chief confirms this sentence, and directs that the commanding officer of that regiment inquire why such a man was inlisted, and what officer inlisted him, and make report to him.
Abraham Hamilton of Capt: Durkee’s Independent Company, from

Wyoming, charged with “Desertion”—pleaded guilty—sentenced to receive fifty lashes on his bare back.
Matthew Myers of the 3rd Pennsylvania regt charged with “Desertion”—The Court postponed their determination concerning him.
As the weather is bad, and the ground wet, the General orders a gill of rum to be served to each man immediately.
From intelligence lately received, the General informs the army, that it is possible the next move of the Army may be towards the Delaware: But desires no steps may be taken towards it ’till further orders.
Thomas Fosdick Esqr: was on the first instant appointed Brigade Major to Brigadier General Glover, to be respected and obeyed as such.
Roger Alden Esqr: is appointed Brigade Major to Brigadier General Huntington, and is to be respected and obeyed as such.
